297 S.W.3d 551 (2009)
2009 Ark. 138
Jarvis RHODES
v.
STATE of Arkansas.
No. CR 09-76.
Supreme Court of Arkansas.
March 12, 2009.
Horace J. Fikes, Jr., for appellant.
No response.
PER CURIAM.
Appellant Jarvis Rhodes was convicted of capital felony murder in 1987. Appellant subsequently filed a petition for relief, which was denied on October 27, 2008. An appeal from that judgment has been lodged in this court. Appellant is represented on appeal by Horace J. Fikes, Jr., a full-time public defender. Mr. Fikes now asks that he be permitted to withdraw as counsel on the ground that he is ineligible for compensation for services as appellate counsel.
Act 1370 of 2001, codified as Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Supp.2001), provides that persons employed as full-time public defenders who are not provided a state-funded secretary are eligible to seek compensation for appellate work. Counsel here affirms that he is a full-time public defender with a full-time, state-funded secretary. Under these circumstances, he is not entitled to be paid for services in this appeal and his request to be relieved is well founded. Mishion v. State, 369 Ark. 482, 255 S.W.3d 868 (2007) (per curiam).
We grant Mr. Fikes's motion to withdraw and appoint attorney Steven R. Davis to represent appellant. Our clerk is directed to set a new briefing schedule for the appeal.
Motion granted.